Citation Nr: 0716264	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic 
post-traumatic stress disorder.  

2.  Entitlement to service connection for chronic hepatitis C 
claimed as the result of Agent Orange exposure.  

3.  Entitlement to service connection for a chronic kidney 
disorder to include renal failure claimed as the result of 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from September 1969 to 
November 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Cleveland, Ohio, Regional Office which, in pertinent part, 
denied service connection for chronic post-traumatic stress 
disorder (PTSD), chronic hepatitis C, and a chronic kidney 
disorder to include renal failure.  

This appeal is REMANDED to the Chicago, Illinois, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  

In August 2004, the veteran submitted a claim of entitlement 
to service connection for both a chronic skin disorder to 
include chloracne claimed as the result of Agent Orange 
exposure and chronic porphyria cutanea tarda claimed as the 
result of Agent Orange exposure.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issues.  38 C.F.R. § 19.13 (2006).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


REMAND

The veteran asserts that service connection is warranted for 
chronic PTSD, chronic hepatitis C claimed as the result of 
Agent Orange exposure, and chronic renal failure claimed as 
the result of Agent Orange exposure.  In reviewing the 
record, the Board observes that VA clinical documentation 
dated in July 2002 states that the veteran was treated at 
Holy Cross Hospital and by a private physician for renal 
failure.  A September 2002 VA treatment record reflects that 
the veteran was initially diagnosed with hepatitis C at Rush 
University Medical Center in 1998.  A June 2003 VA treatment 
record conveys that the veteran was being treated at the 
University of Chicago Medical Center for his renal disorder.  
An October 2004 VA treatment record indicates that the 
veteran was treated at the Jesse Brown VA Medical Center for 
his psychiatric complaints between June 1985 and September 
1992.  Clinical documentation of the cited treatment is not 
of record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claims.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
PTSD, hepatitis C, and kidney/renal 
disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Holy Cross Hospital, Rush 
University Medical Center, the University 
of Chicago Medical Center, and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the claims file.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Jesse Brown 
(Chicago, Illinois) VA Medical Center, 
including that provided between June 1985 
and September 1992 and not already of 
record, be forwarded for incorporation 
into the record.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic PTSD, chronic hepatitis C claimed 
as the result of Agent Orange exposure, 
and a chronic kidney disorder to include 
renal failure claimed as the result of 
Agent Orange exposure.  If the benefits 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the statement of 
the case.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

